           Case 1:18-cr-00255-PLF Document 64 Filed 07/30/19 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                      :
                                              :
                                              :    No. 1:18-Cr-255 (PLF)
          v.                                  :
                                              :
                                              :
AHMADREZA DOOSTDAR and                        :
MAJID GHORBANI                                :



                  JOINT PROPOSED PRETRIAL SCHEDULING ORDER

       Pursuant to the Court’s Minute Order of July 15, 2019, the parties hereby submit the

following joint proposed pretrial schedule.

                                                                           Proposed Deadlines
Discovery & Associated Deadlines
Superseding Indictment (if any)                                             8/16/2019
Government to complete discovery under any superseding indictment           8/30/2019

Expert Notices & Other Crimes
Government’s expert notice (FRE 701 & 702)                                  9/27/2019
Government’s FRE 404(b) notice                                              9/27/2019
Defendant’s expert notice (FRE 701 & 702)                                   10/25/2019

Motions (including evidentiary, non-evidentiary, and motions in limine)
Motions                                                                 10/25/2019
Responses                                                               11/08/2019
Replies                                                                 11/15/2019

CIPA Litigation 1
Defendants’ Section 5 Notice(s)                                             9/27/2019
Govt’s Section 6(a) Motion & 6(b) Notice                                    11/1/2019
CIPA Section 6(a) hearing, if any                                           11/25/2019




1
 The parties are unable to agree on whether any additional CIPA filings are required. The
government may file a separate request for additional filing requirements and deadlines.
           Case 1:18-cr-00255-PLF Document 64 Filed 07/30/19 Page 2 of 3


Giglio and Jencks material                                                   11/11/2019

Voir Dire and Jury Instructions                                              11/25/2019

Witness and Exhibit Lists
Government                                                                   11/25/2019
Defendant                                                                    12/2/2019


       The parties also suggest that the Court schedule a hearing on pretrial motions, including

motions in limine, for a date during the week of November 18, 2019, preferably on Monday,

November 18, 2019. 2




                                            Respectfully submitted,

                                            A.J. KRAMER
                                            FEDERAL PUBLIC DEFENDER

                                                   /s/
                                            ___________________________
                                            MARY MANNING PETRAS
                                            Assistant Federal Public Defender
                                            625 Indiana Avenue, N.W.
                                            Suite 550
                                            Washington, D.C. 20004
                                            (202) 208-7500
                                            Counsel for Mr. Ghorbani

                                                   /s/
                                            ____________________________
                                            THOMAS ANTHONY DURKIN
                                            DURKIN & ROBERTS
                                            2446 North Clark Street
                                            Chicago, Illinois 60614
                                            Tel: 312-981-0123
                                            tdurkin@durkinroberts.com
                                            Counsel for Mr. Doostar

2
  Counsel for Mr. Ghorbani notes that the Court has scheduled a trial in United States v. Derrick
Wills, during that week. However, counsel expects that the parties in that matter will soon move to
vacate that trial date.
Case 1:18-cr-00255-PLF Document 64 Filed 07/30/19 Page 3 of 3


                                 /s/
                          _________________________________
                          JOSHUA G. HERMAN
                          LAW OFFICE OF JOSHUA G. HERMAN
                          53 W. Jackson, Blvd., Suite 457
                          Chicago, IL 60604
                          Tel: 312-909-0434
                          jherman@joshhermanlaw.com
                          Counsel for Mr. Doostar


                                /s/
                          ______________________________
                          JOCELYN BALLANTINE
                          ERIK KENERSON
                          JOLIE F. ZIMMERMAN
                          Assistant United States Attorneys
                          CA Bar No. 208267 (Ballantine)
                          Ohio Bar Number 82960 (Kenerson)
                          D.C. Bar No. 465110 (Zimmerman)
                          United States Attorney’s Office
                          555 Fourth Street, N.W.
                          Washington, D.C. 20530
                          Telephone: 202-252-7252 (Ballantine)
                                   202-252-7201 (Kenerson)
                                  202-252-7220 (Zimmerman
                          Email: Jocelyn.Ballantine2@usdoj.gov
                                   Erik.Kenerson@usdoj.gov
                                    Jolie.Zimmerman@usdoj.gov
                          Counsel for the United States
